In Mandamus. On answer of respondents Industrial Commission of Ohio and Administrator, Bureau of Workers’ Compensation, motion for judgment on pleadings of Industrial Commission of Ohio and Administrator, Bureau of Workers’ Compensation, motion to dismiss of LTV Steel Company, Inc., and/or motion for summary judgment of LTV Steel Company, Inc., motion to strike affidavit in support of complaint of LTV Steel Company, Inc., and answer of respondent LTV Steel Company, Inc. Motion to dismiss sustained. Cause dismissed. All other motions are denied as moot.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.